Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 6, 8, 10-15, 17, 19, 27, 29 and 36 are pending in the application. Claim 10 is rejected. Claims 1-3, 5, 6, 8, 11, 12, 27 and 29 are allowed. Claims 13-15, 17, 19 and 36 are withdrawn from further consideration.

Response to Amendment / Argument
The rejection of claims under 35 USC 102(a)(1) over Kumar et al. has been withdrawn in view of the declaration filed October 12th, 2021.
All other objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Election/Restrictions
Since amended claim 1 has been determined to be free of the prior art, the species requirement has been withdrawn and claims 2 and 3 are no longer withdrawn from consideration.

Claims 13-15, 17, 19 and 36, however, are still withdrawn since not all claims directed to the elected invention are in condition for allowance. It is suggested that in the interest eliminating issues that might occur following rejoinder that the withdrawn claims be amended to address antecedent basis issues. In claim 13, for instance, the phrase “collecting 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is rejected as indefinite since it depends from claim 9, which is no longer pending. Accordingly, the scope of claim 10 is unclear as drafted.

Allowable Subject Matter
Claims 1-3, 5, 6, 8, 11, 12, 27 and 29 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626